R)-2-oxo-4-propylpyrrolidin-1-yl]butanamide and (2S)-2-[(4S)-2-oxo-4-propylpyrrolidin-1-yl]butanamide and then resolving the diastereomeric mixture through use of conventional technology such as chiral column chromatography purification to produce enantiomerically pure brivaracetam.  Applicant argues this is conventional wisdom for the process of synthesizing brivaracetam.  Applicant then attacks the secondary references arguing that neither Porter nor Caira is not directed towards synthesis of brivaracetam.  Applicant argues that isolating the R isomer of the compound 
    PNG
    media_image1.png
    131
    92
    media_image1.png
    Greyscale
is not viable and that finding a salt and crystallization conditions for separation of enantiomers is sometimes challenging.  However Applicant has failed to establish any reason as to why one or ordinary skill in the art would have difficulty resolving this compound, compound 82 as referenced by KENDA, into its enantiomer.  This enantiomer would then be used the same synthetic process taught by KENDA, that is combining compound 82 with (S)-2-aminobutanamide to form enantiomerically pure product, brivaracetam
Since the stereochemistry in the final product is well known and obvious, it would be considered an obvious modification to begin with the particular enantiomer of the starting material to give a higher yield of the desired end product.  Absent a showing of results as to why the modification would not work, it would still be considered an obvious modification.  Applicant has failed to establish any reason as to why one or ordinary skill in the art would have difficulty resolving the known compound, compound 82 in the prior art, which is a racemate into 
Applicant argues that since the compound of claim 4 has unexpected properties not possessed by the racemic mixture over the prior art, it would be patentable.  The unexpected property Applicant refers to is the use of the compound of claim 4 in producing the compound of claim 3, which is an intermediate in the synthesis of brivaracetam.  Again in order for an optical isomer to be patentable over the racemic mixture, there needs to be a difference in properties and uses to effect a new compound.  Applicant has simply shown that separation of the optical isomer over the racemate is more convenient for use in a synthetic process.  It is not that the actual optical isomer itself has new and unexpected properties over the racemic mixture.  Therefore the compound of claims 3-4 do not actually have new or unexpected properties or uses.  As a result, claims 3-4 would still be considered obvious over the prior art and the rejections would be maintained.

/KAREN CHENG/
Primary Examiner, Art Unit 1626